Citation Nr: 0932380	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-28 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for left 
retropatellar pain syndrome.

2. Entitlement to a rating higher than 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2004 and in November 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2008, the Veteran in writing withdrew his request 
for a hearing. 


FINDINGS OF FACT

1. Left retropatellar pain syndrome is manifested by flexion 
to 110 degrees with pain at 90 degrees and extension to zero 
degrees with pain at 10 degrees without additional functional 
loss or instability.

2. Degenerative disc disease and degenerative joint disease 
of the lumbar spine is manifested by flexion of greater than 
30 degrees without ankylosis or objective neurological 
abnormality or incapacitating episodes of intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for left 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2008).

2. The criteria for a rating higher than 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim for increase of the left knee, the RO provided 
post-adjudication VCAA notice by letters, dated in October 
2005, in December 2005, and in June 2008.  On the claim for 
increase for the lumbar spine, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in September 2007, 
in October 2007, and in June 2008.  The notice included the 
type of evidence needed to substantiate the claims for 
increase, namely, evidence that the symptoms had increased 
and the effect that the increase in disability had on 
employment and daily life.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable and general notice of the 
criteria of the Diagnostic Codes under which the Veteran is 
rated. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent of pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008) (evidence demonstrating a worsening 
or increase in severity of a disability and the effect that 
worsening has on employment and daily life and the Diagnostic 
Codes under which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2009.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran 
was afforded several VA examinations during the appeal 
process. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59.



Left Retropatellar Pain Syndrome 

In the rating decision in May 2003, the RO granted service 
connection for left retropatellar pain syndrome and assigned 
a rating of 10 percent under Diagnostic Code 5014.  The 10 
percent rating was based on limitation of motion, which was 
noncompensable under the Diagnostic Codes for limitation of 
flexion or extension, but there was painful motion with 
periarticular joint pathology, establishing entitled to the 
minimum compensable rating for the knee. 

The current claim for increase was received at the RO in 
April 2004. 

A disability under Diagnostic Code 5014 is rated on the basis 
of limitation of motion for the joint involved, which in this 
case is the left knee.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.  The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  The criterion for 
the next higher rating, 20 percent, is extension limited to 
15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257.  Under Diagnostic Code 5257, the criterion for a 
10 percent rating is slight recurrent subluxation or lateral 
instability of the knee.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension or for lateral instability.

Factual Background

On VA examination in November 2005, the Veteran complained of 
knee pain and stiffness at work and in activities of daily 
living.  Precipitating factors for the pain included walking 
for 10 minutes, standing for 5 minutes, sitting for more than 
10 minutes, climbing stairs, squatting, or a long drive.  
During a flare-up the Veteran suffered from a temporary 
impairment in standing and walking.  He did use a knee brace.  
The Veteran did not have any episodes of dislocation, 
recurrent subluxation or inflammatory arthritis.

On physical examination, left knee flexion was to 110 degrees 
without crepitus. There was normal stability without 
weakness, atrophy, or pain. The collateral ligaments were 
stable to varus and valgus stress.  There was no painful 
motion.  On repetitive motion, flexion was limited by 20 
degrees due to pain, stiffness, and lack of endurance.  The 
Veteran had a normal gait without evidence of abnormal weight 
bearing.  There was no ankylosis.  

On VA examination in April 2008, the Veteran complained of 
knee pain,  weakness, stiffness, instability, and a lack of 
endurance.  Two to three days a week, he complained of flare-
ups while climbing stairs, with cold exposure, and with 
prolonged standing, lasting 45 to 60 minute.  There was no 
additional limitation with flare-ups.  The disability had no 
effect upon the Veteran's occupation or daily activities.

On physical examination, left knee flexion was to 120 degrees 
with pain at 105 degrees.  Extension was to zero degrees with 
pain at 10 degrees.  There was no change with repetitive 
motion.  There were no signs of instability and tests for 
instability.  There were no other objective findings such as 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The Veteran did 
have an antalgic gait without functional limitation and there 
was no change in motion or joint function due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  X-
rays revealed minimal degenerative changes. 

On VA examination in July 2008, the Veteran complaining of 
locking, instability, and weakness.  He wore a knee brace and 
he shifted weight from his left leg to his right leg.  
Weather aggravated the pain.  There were no constitutional or 
incapacitating episodes of arthritis.  He is able to stand 
more than 1 hour but not more than 3 hours.  He could walk 
about a quarter of a mile.  There were no episodes of 
subluxation or dislocation although the left knee locked 
several times a week. He did not describe any flare-ups.

On physical examination, the Veteran's gait was normal.  
Flexion was to 120 degrees without pain or loss of motion 
with repetition.  Extension was normal to 0 degrees again 
without pain or loss of motion with repetition.  The 
diagnosis was degenerative joint disease of the left knee 
which had no significant effect upon the Veteran's general 
occupational activities. 

Analysis

On VA examinations, at worse, flexion was to 110 degrees with 
pain at 90 degrees.  There was no additional function loss 
due to pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  Painful flexion to 
90 degrees does not more nearly approximate the criterion for 
a separate 10 percent rating based on limitation of flexion 
under Diagnostic Code 5260, that is, flexion limited to 45 
degrees, considering additional functional loss and 
repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examinations, at worse, extension was to zero degrees 
with pain at 10 degrees.  There was no additional function 
loss due to pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  Painful extension 
to 10 degrees without actual limitation of motion or 
functional limitation of motion, effecting employment or 
activities of daily living, does not more nearly approximate 
the criterion for a separate 10 percent rating based on 
limitation of extension to 10 degrees under Diagnostic Code 
5261, considering additional functional loss and repetitive 
use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  



As the current 10 percent rating is already based on 
limitation of motion, which was noncompensable under the 
Diagnostic Codes for limitation of flexion or extension, a 
separate 10 percent rating for limitation of motion under 
either flexion or extension that does met the criterion of a 
10 percent rating would be pyramiding, which is not 
permissible, 38 C.F.R. § 4.14, that is, rating the same 
manifestation twice.  Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Also a separate rating under Diagnostic Code 5257 is not 
warranted as there is no objective evidence of subluxation or 
instability.

As the assigned rating reflects the actual degree of 
impairment, there is no basis for a staged rating. 

As the preponderance of the evidence is against a rating 
higher than 10 percent for left retropatellar pain syndrome, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Degenerative Disc Disease and Degenerative Joint Disease of 
the Lumbar Spine 

Rating Principles for a Disability of the Lumbar Spine

The Veteran's disability is currently rated at 20 percent. 

Degenerative joint disease of the lumbar spine is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

Degenerative disc disease of the lumbar spine is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The Formula that results in the higher rating is assigned.  
In other words, the disability is not separately rated under 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of an injury or disease are included in the rating. 

Under the General Formula, the criteria for the next higher 
rating, 40 percent, are  forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Ankylosis is fixation of a joint as the result of a disease 
process with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  

Also under the General Formula, any objective neurologic 
abnormality is separately rated under the appropriate 
Diagnostic Code. 

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note 1.  



Factual Background 

On VA examination in September 2007, the Veteran complained 
of constant pain across the lumbosacral area with occasional 
shooting pain to left thigh and knee. Treatment had included 
injections.  He did not have what he described as flare-ups 
but rather constant pain.  He walked unaided and there was no 
history of falling.  The disability had no effect upon his 
occupation or usual daily activities, but he could not engage 
in strenuous recreational activity.

On physical examination, forward flexion was to 70 degrees 
and extension was to 30 degrees.  Lateral flexion bilaterally 
was to 30 degrees and bilateral rotation was to 30 degrees.  
Repetitive forward flexion did not decrease motion range or 
spinal function.  There was no spasm or weakness.  The spinal 
contour was normal and there was no sign of ankylosis.  The 
neurological examination was normal and the examiner did not 
find any indications of intervertebral disc syndrome.  An MRI 
of the lumbar spine demonstrated multilevel degenerative disc 
disease and facet osteoarthritis.  At L4-L5 and L5-S1, there 
was mild central canal stenosis and mild generalized bulging 
at other levels.

On VA examination in July 2008, the Veteran stated that about 
a year previously he was reaching and pulling with his right 
arm when he felt a pinching sensation in his lower back.  He 
indicated that he recently had an injection and he was using 
a back brace and a muscle relaxant.  There was no history of 
urinary or bowel problems.  He did complain of numbness, 
paresthesia, leg or foot weakness, and unsteadiness.  
According to the Veteran, the disability did not cause 
fatigue, decreased motion, stiffness, or weakness.  He only 
had spasm and pain which was located in the middle of the 
lumbar spine to the left side and radiating pain down to the 
ankle.

On physical examination, there were no objective signs of 
spasm, atrophy, guarding, pain, or weakness.  The spine was 
symmetrical and normal in appearance.  Reflexes and sensation 
were normal.  Forward flexion was 0 to 60 degrees with pain 
at 50 degrees, but there was no additional loss upon 
repetition.  Extension was 0 to 30 degrees with no pain or 
loss of motion upon repetition.  

Right lateral flexion was to 30 degrees and left lateral 
flexion was to 20 degrees without pain or loss of motion upon 
repetition.  Rotational flexion was to 30 degrees bilaterally 
without pain or loss of motion upon repetition.

The Veteran stated that he had lost less than a week of work 
in the year prior to the examination and the disability 
impacted his occupational activities with pain, weakness, or 
fatigue.  It had a mild effect upon chores, shopping, 
exercise, or sports, but none upon other activities such as 
grooming, traveling, feeding, bathing, or dressing.  

Analysis

The record shows that flexion of the thoracolumbar spine is 
limited to 50 degrees with pain and there is no evidence of 
ankylosis.  In the absence of flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis, the 
criteria for a rating higher than 20 percent under the 
General Rating Formula have not been met. Also, there is no 
objective neurological abnormality to warrant a separate 
rating.

And in the absence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for a higher 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes have not been meet.

As the assigned rating reflects the actual degree of 
impairment, there is no basis for a staged rating. 

As the preponderance of the evidence is against a rating 
higher than 20 percent for degenerative disc disease and 
degenerative joint disease of the lumbar spine, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 




Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and 
provides for higher ratings for additional or more severe 
symptoms, which have not been shown.  And there is no 
evidence that the Veteran has any other symptoms, which are 
not addressed in the rating criteria.  For this reason, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R.  § 3.321(b)(1).







ORDER

A rating higher than 10 percent for left retropatellar pain 
syndrome is denied.

A rating higher than 20 percent for degenerative disc disease 
and degenerative joint disease of the lumbar spine is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


